Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/01/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT to a process, machine, manufacture or composition of matter. The claimed "system", "units" and "modules" are non-structural per se, and the specification discloses a "software" embodiment (e.g. page 5, lines 9-15). Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter. 

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (e.g. Fig. 1, 160, items 10, Figs. 11 and 15, items 160a, 160b, 160c, Fig. 14, item 40; Figs. 19, 21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2015/0323995 A1 to Lim et al. (Lim).
As to claim 1, Lim discloses an information processing device comprising: an acquisition unit (130) that acquires sensing information regarding a user (e.g. moving speed) (Figs. 1, 19A-B, 20, Pars. 179-180) and first haptic information unique to a haptic presentation object (e.g. texture of sand, gravel, etc.) (Figs. 1, 19A-B, 20, Pars. 174-175); and a data processing unit (150) that generates second haptic information from the first haptic information on a basis of the sensing information (Figs. 1, 19A-B, 20, Pars. 174-175, 179-180, see also Par. 59), the second haptic information being used in a case where a haptic presentation device presents a haptic stimulus to the user (Figs. 1, 19A-B, 20, Pars. 174-175, 179-180).
As to claims 19 and 20, see claim 1 rejection. 
As to claim 2, Lim discloses the sensing information includes contact information indicating a contact state (e.g. touch, pressure applied) between the user and the haptic presentation device (mobile device) (Pars. 24, 175), and the data processing unit (150) generates the second haptic information further on a basis of the contact information (Par. 175).
As to claim 3, Lim discloses the data processing unit generates the second haptic information on a basis of a change speed at a contact position between the haptic presentation device and the user (Figs. 1, 19A-B, 20, Pars. 174-175, 179-180).
As to claim 4, Lim discloses the data processing unit generates the second haptic information by processing the first haptic information in accordance with the change speed at the contact position (Figs. 1, 19A-B, 20, Pars. 175-176, see also Pars. 174, 179-180).
As to claim 17, Lim discloses a sensor unit including a sensor device (120) (Figs. 1, 19A-B, 20, Pars. 179-180), wherein the acquisition unit (130) acquires information sensed by the sensor unit (120) as the sensing information (Figs. 1, 19A-B, 20, Pars. 179-180).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0323995 A1 to Lim et al. (Lim) and U.S. Patent Application Publication No. US 2019/0094972 A1 to Ukita.
As to claim 5, Lim does not expressly disclose the data processing unit generates the second haptic information in which an amount of change in haptic stimulus per unit distance is smaller as the change speed at the contact position is higher, and generates the second haptic information in which the amount of change in haptic stimulus per unit distance is larger as the change speed at the contact position is lower.
Ukita discloses generating the second haptic information in which an amount of change in haptic stimulus per unit distance is smaller as the change speed at the contact position is higher (Par. 73), and generates the second haptic information in which the amount of change in haptic stimulus per unit distance is larger as the change speed at the contact position is lower (Par. 73).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lim with the teaching of Ukita to provide a more precise tactile sensation as suggested by Ukita (Par. 73).
As to claim 9, Lim discloses the data processing unit generates the second haptic information further on a basis of information included in the sensing information (Figs. 1, 19A-B, 20, Pars. 174-175, 179-180); 
Lim does not expressly disclose indicating a posture of the haptic presentation device held by the user.
However, Lim discloses in various embodiments, spatially relative terms are intended to encompass different orientations of the device in use or operation in addition to the orientation depicted in the figures (Par. 52).
Ukita discloses indicating a posture of the haptic presentation device (e.g. relative position/posture/attitude between the touched virtual part/haptic presentation device and the contact object) (Fig. 4, Pars. 70, 77-78).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lim with the teaching of Ukita to provide a more precise tactile sensation as suggested by Ukita (Par. 73).
As to claim 10, Lim discloses wherein the data processing unit generates the second haptic information further on a basis of information included in the sensing information (Figs. 1, 19A-B, 20, Pars. 174-175, 179-180).
Lim does not expressly disclose indicating a position and posture of the user with respect to a virtual object located in a space.
Ukita discloses indicating a position and posture of the user with respect to a virtual object located in a space (Par. 70).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lim with the teaching of Ukita to provide a more precise tactile sensation as suggested by Ukita (Par. 73).
As to claim 18, Lim does not expressly disclose a communication unit, wherein the acquisition unit acquires information sensed by an external sensor device as the sensing information via the communication unit.
Ukita discloses a communication unit (202) (Fig. 14, Par. 112), wherein the acquisition unit acquires information sensed by an external sensor device (6) as the sensing information via the communication unit (202) (Fig. 14, Par. 52, 112-113).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lim with the teaching of Ukita to simplify the detection process thereby provide an improved system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0094351 A1 to Nogami et al. teaches a position determination unit  determines whether or not a virtual object that forms a virtual space where the user exists is in contact with the human body, and when the contact occurs, execute drive control of each of a plurality of stimulus generators (110), which are located near a place where the contact is determined, based on the positional relationship between the virtual object and the stimulus generators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692